Citation Nr: 1425767	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to greater than a 40 percent benefit level for educational assistance benefits under provisions of the Post-9/11 GI Bill.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted eligibility for Post-9/11 GI Bill educational assistance benefits at the 40 percent benefit level.  


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 30 continuous days.

2.  The evidence of record demonstrates that the Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits at the 100 percent benefit level under the provisions of the Post-9/11 GI Bill have been met.  38 U.S.C.A. §§ 3311, 3313 (West 2002); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. §§ 21.1031, 21.1032, 21.1033 (2013) governs VA's duty to notify and assist claimants in developing claims for VA educational assistance benefits.  As this decision will grant eligibility for educational assistance at the 100 percent level under the Post-9/11 GI Bill, the decision will act as a full grant of the Veteran's claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the Veteran.

In the present appeal, the Veteran contends that he is entitled to a greater than 40 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  In a written submission, the Veteran asserted that he was discharged from naval service for medical reasons, for which he was later granted service connection.

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent in active service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service.  Also relevant to the current case, an individual who served 90 or more days, but less than 6 months (excluding service on active duty in entry level and skill training), is entitled to 40 percent of the benefit.  38 C.F.R. § 21.9640(a).  In order for entry level or skill training to count towards the period of time used in the determination of the percentage payable, a Veteran must have a total period of active duty of at least 24 months.  Id.  

The Veteran's DD Form 214 indicates that he served on active duty from January 13, 2004 to November 5, 2006.  His active duty service was less than 24 months, therefore, his entry level and skill training should not be used in determining the relevant length of service with regard to 38 C.F.R. § 21.9640.  The Veteran had an excludable period of training between January 13, 2004 and July 1, 2005 (536 days), with 128 days of "creditable active duty service."  The separation authority was identified on the DD Form 214 as "MILPERSMAN 1910-120," indicating separation for the convenience of the government due to a physical or mental condition, with the separation code "JFV," indicating that separation was due to a physical condition, not a disability.

While the Veteran's VA claims file does not contain a Notification of Separation Proceedings or the findings of the Physical Evaluation Board leading to the final separation determination, there is sufficient evidence of record to support the conclusion that left foot hallux rigidus was the physical condition on which separation was based.  A June 2005 record from the Medical Evaluation Board included a final diagnosis of left hallux rigidus, and the board recommended that the Veteran's case be referred to the Physical Evaluation Board for final adjudication, because they were of the opinion that the Veteran's hallux rigidus interfered with the reasonable performance of his assigned duties.  A subsequent medical assignment screening record from September 2005, notes that the Veteran's hallux rigidus of the left foot is limiting, and the evaluator recommended administrative separation due to a medical condition not amounting to a disability.  Given that no other condition was noted as contributing to these recommendations, the evidence demonstrates that the hallux rigidus was the basis for the separation from service.

Although the hallux rigidus was classified by the service department as a "condition, not a disability," a review of the Veteran's VA records reveals that in an August 2006 rating decision, the New Orleans RO granted service connection for status post left foot hallux rigidus, degenerative joint disease, and assigned a 10 percent evaluation effective November 7, 2005, the day following the Veteran's separation from service.  

Considering the evidence of record, the Board finds that the Veteran served on active duty for more than 30 continuous days and was discharged from service due to a service-connected disability.  While the service department records indicate that the Veteran was discharged for a "condition, not a disability," the fact of the matter is that the Veteran was found unsuitable for duty and separated from service due to hallux rigidus, left foot, VA regulation recognizes hallux rigidus as a disability under 38 C.F.R. § 4.71(a), Diagnostic Code 5280, and the Veteran was, in fact, service-connected by VA for hallux rigidus immediately subsequent to separation from service.  As the applicable regulations provide that a Veteran who served for 30 or more continuous days that is discharged for a service-connected disability is eligible for the 100 percent level of educational assistance benefits, the appeal must be granted.  Therefore, the Board finds that the Veteran is entitled to an eligibility percentage for educational assistance of 100 percent under the Post-9/11 GI Bill.

ORDER

Entitlement to a 100 percent benefit level for educational assistance benefits under the provisions of the Post-9/11 GI Bill is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


